OPINION — AG — OPINION ON THE COOPERATIVE AGREEMENT NO. 12-25-020-2119 BETWEEN THE STATE DEPARTMENT OF AGRICULTURE AND THE AGRICULTURAL MARKETING SERVICE CONCERNING THE LIVESTOCK NEWS SERVICE. — WOULD THE BOARD OF AGRICULTURE WOULD BE JUSTIFIED IN PAYING THESE TWO UNPAID QUARTERS OF THE PAST FISCAL YEAR? — IF THERE ARE NOW UNENCUMBERED MONIES IN A SEPARATE ACCOUNT OR IN SEPARATE ACCOUNTS OF ANOTHER ACCOUNT DIVISION OR OF OTHER DIVISIONS OF YOUR DEPARTMENT IS SAID TRUST FUND SUFFICIENT TO PAY SAID QUARTERLY CLAIMS, MONIES MAY BE TRANSFERRED THEREFROM, IN THE DISCRETION AND IN THE MANNER PRESCRIBED BY THE STATE BOARD OF AGRICULTURE, TO THE SEPARATE ACCOUNTY OF SAID TRUST FUND, AND SAID CLAIMS PAID THEREFROM. CITE: 2 Ohio St. 1961, 2-10 [2-2-10], OPINION NO. MAY 5, 1953 — SMITH, 2 Ohio St. 1961, 5-1 [2-5-1], 2 Ohio St. 1961, 5-2 [2-5-2], 2 Ohio St. 1961, 5-3 [2-5-3] (FRED HANSEN)